Dismissed and Opinion filed May 16, 2002








Dismissed and Opinion filed May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00222-CR
____________
 
LESTER CHARLES JOSEPH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 253rd District Court
Chambers
County, Texas
Trial
Court Cause No. 11416
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was convicted of the offense
of possession with intent to deliver a controlled substance, namely cocaine,
and sentenced to fifteen years confinement in the Texas Department of Criminal
Justice--Institutional Division on January 29, 2002.  No motion for new trial was filed.  Appellant=s notice of appeal was not filed
until March 8, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed May 16, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).